 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     STEPHEN A. MCINTYRE,
 6
                               Plaintiff,                  CASE NO. 3:18-cv-05442-BAT
 7
            v.                                             ORDER GRANTING EAJA FEES AND
 8                                                         COSTS
     COMMISSIONER OF SOCIAL SECURITY,
 9
                               Defendant.
10

11          Plaintiff requests attorney’s fees in the amount of $4,038.72, costs in the sum of $400.00,

12   and expenses in the sum of $6.53, pursuant to the Equal Access to Justice Act, § 2412 (“EAJA”).

13   Dkt. 20. The Commissioner has no objection to the request. Dkt. 21. The Court agrees that EAJA

14   fees and expenses should be awarded, good cause having been shown.

15          Accordingly, it is ORDERED that Plaintiff is hereby awarded EAJA fees of $4,038.72,

16   costs in the sum of $400.00, and expenses in the sum of $6.53. Subject to any offset allowed

17   under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S.

18   __ (2010), payment of this award shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at his

19   address: Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.

20          DATED this 21st day of May, 2019.

21

22                                                        A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
23




     ORDER GRANTING EAJA FEES AND COSTS - 1
